DETAILED ACTION
Response to Amendment
 	This Final office action is in response to Applicant’s amendment filed 9/30/2021. Claims 1-9 and 21-31 are pending.

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	Applicant's arguments filed 9/30/2021 have been fully considered but they are not persuasive.

Claim Rejections - 35 USC § 101
      35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


      Claims 1-9 and 21-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims are directed to an abstract idea without significantly more.
Here, under step 1 of the Alice analysis, method claims 1-9 are directed to a series of steps, computing device claims 21-28 are directed to a processor and memory device coupled to the processor, while machine readable storage device claims 29-31 are directed to instructions that are executable by a processor. Thus the claims are directed to a process, machine, and manufacture, respectively.

The limitations of receiving, obtaining, comparing, applying and releasing, are a process that, under its broadest reasonable interpretation, covers organizing human activity concepts, but for the recitation of generic computer components.  
Specifically, the claim elements recite receiving an indication of a user being present in a booked meeting room at a current time; responsive to a user being present in the meeting room, obtaining user identification information corresponding to the user being present in the meeting room; obtaining a schedule for the meeting room identifying users invited to attend a meeting during a current time period; comparing the identifications of the detected users to the invited users to determine if an invited user is in the meeting room; applying a first wait policy responsive to no invited user being in the meeting room; and responsive to successful application of the first wait policy, releasing the meeting room to permit the meeting room to be booked.
That is, other than reciting a computer and a booking system, the claim limitations merely cover managing interactions between people, thus falling within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application.  The claims include a computer and a booking system.  The computer and booking system in the steps is recited at a high-level of generality, such that it amounts no more than mere 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a computer and a booking system amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
None of the dependent claims recite additional limitations that are sufficient to amount to significantly more than the abstract idea.  Claims 2 and 3 further describe the receiving an indication of invited users, applying a first and second wait policy.  Claims 4-6 further describe the second wait policy, receiving an indication and applying a third and fourth wait policy.  Claims 7-9 further describe the fourth wait policy, usage patterns, and receiving indication from a device. A more detailed abstract idea remains an abstract idea. 
 Under step 2B of the analysis, the claims include, inter alia, a computer and a booking system.
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere 
There isn’t any improvement to another technology or technical field, or the functioning of the computer itself.  Moreover, individually, there are not any meaningful limitations beyond generally linking the abstract idea to a particular technological environment, i.e., implementation via a computer system.  Further, taken as a combination, the limitations add nothing more than what is present when the limitations are considered individually.  There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology.
In addition, as discussed in paragraph 0013 of the specification, “The functions or algorithms described herein may be implemented in software or a combination of software and human implemented procedures in one embodiment. The software may consist of computer executable instructions stored on computer readable media such as memory or other type of hardware based storage devices, either local or networked. Further, such functions correspond to modules, which are software, hardware, firmware or any combination thereof. Multiple functions may be performed in one or more modules as desired, and the embodiments described are merely examples. The software may be executed on a digital signal processor, ASIC, microprocessor, or other type of processor operating on a computer system, such as a personal computer, server or other computer system.”

Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank Int’l et al., No. 13-298 (U.S. June 19, 2014).

Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 	Claims 1-9 and 21-31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Poel et al (US 20200011673 A1).
As per claim 1, Poel et al disclose a computer implemented method comprising:

responsive to a user being present in the meeting room, obtaining user identification information corresponding to the user being present in the meeting room (i.e., FIG. 2, each employee may be issued an exemplary electronic identification badge 61 that stores a unique employee identification number in a badge memory and that includes a transmitter 63 that transmits the identifier to data collector devices located within the enterprise facilities, ¶ 0117);
obtaining a schedule for the meeting room from a booking system identifying users invited to attend a meeting during a current time period (i.e., The screen shot also includes time selection tools 392 and 394 and, in at least some cases, will include a tool 396 for selecting people that will use the space along with the employee. The invitee selection tool 396 may automatically populate with teams that the specifying employee is on as well as other employee names for selection. After parameters for the search have been specified, the employee selects search icon 398 to submit the request to server 12 and to generate notices to other employees regarding the scheduled activity, ¶ 0170);

applying a first wait policy responsive to no invited user being in the meeting room (i.e., For instance, in cases where at least some employees do not use trackable devices (e.g., portable electronic devices or trackable badges) or where an enterprise does not include systems for tracking employee locations, it may still be useful to know if and when spaces within a facility are utilized. For example, a facility manager may want to know how often and for how long specific spaces are utilized, how many employees utilize the spaces, etc. As another example, an employee searching for an unoccupied space for use may want to access a list of available and unoccupied conference spaces, ¶ 0118); and 
responsive to successful application of the first wait policy, releasing the meeting room to permit the meeting room to be booked upon expiration of a time specified in the first wait policy (i.e., As still one other instance, when a conference room becomes unexpectedly available because a meeting therein ends early, the status of the room may change from occupied to unoccupied or even available, ¶ 0196, wherein where an employee has booked a conference space for a specific time 
As per claim 2, Poel et al disclose responsive to no invited user being present in the meeting room, receiving an indication of an invited user within a specified transit time from the meeting room; and applying the first wait policy responsive to no invited users being within the specified transit time to determine whether or not to release the meeting room (i.e., For example, where an employee has not entered a booked space within 5 minutes prior to the booked time, if the employee is located proximate the booked space (e.g., in a hallway outside the space), server 12 may forego the text message shown in FIG. 54. If other employees that were invited to a meeting in a space are located in the space during a scheduled time even if the employee that booked the space is missing, the server 12 may forego the text message in FIG. 57, ¶ 0246 and Figure 54).
As per claim 3, Poel et al disclose responsive to no user being present in the meeting room, receiving an indication of an invited user within a specified transit time from the meeting room; and applying a second wait policy as a function of the indication to determine whether or not to release the meeting room (i.e., For example, where an employee has not entered a booked space within 5 minutes prior to the booked time, if the employee is located proximate the booked space (e.g., in a 
As per claim 4, Poel et al disclose wherein the second wait policy is applied periodically until a time associated with the second wait policy has passed at which time the booking of the meeting room is released (i.e., server 12 may generate screen shot 1120 in FIG. 54 including text message 1122 indicating that the employee has the space (e.g., conference room 1) booked in 5 minutes and may allow the employee to confirm a need to maintain the booking or to release the booking, ¶ 0245, For example, where an employee has not entered a booked space within 5 minutes prior to the booked time, if the employee is located proximate the booked space (e.g., in a hallway outside the space), server 12 may forego the text message shown in FIG. 54., ¶ 0246 and Figure 55 (reservation is being released)).
As per claim 5, Poel et al disclose responsive to a user being present, but no invited user being present in the meeting room, receiving an indication of one or more invited users within a specified transit time from the meeting room; and applying a third wait policy responsive to no invited users being within the specified transit time to determine whether or not to release the meeting room (i.e., For example, where an employee has not entered a booked space within 5 minutes prior to the booked time, if the employee is located proximate the booked space (e.g., in a hallway outside the space), server 12 may forego the text message shown in FIG. 54., ¶ 0246, wherein For instance, where Jill has a scheduled meeting in 45 minutes (e.g., a meeting on an electronic schedule) and is travelling toward a conference 
As per claim 6, Poel et al disclose responsive to a user being present, but no invited user being present in the meeting room, receiving an indication of one or more invited users within a specified transit time from the meeting room; and applying a fourth wait policy as a function of such one or more invited users within the specified transit time to determine whether or not to release the meeting room (i.e., For example, where an employee has not entered a booked space within 5 minutes prior to the booked time, if the employee is located proximate the booked space (e.g., in a hallway outside the space), server 12 may forego the text message shown in FIG. 54., ¶ 0246, wherein For instance, where Jill has a scheduled meeting in 45 minutes (e.g., a meeting on an electronic schedule) and is travelling toward a conference room that is 30 minutes away (sensed real time conditions), server 12 may be programmed to detect that Jill is busy and should not be disturbed, ¶ 0151).
As per claim 7, Poel et al disclose the fourth wait policy is applied periodically until a time associated with the fourth wait policy has passed at which time the booking of the meeting room is released (i.e., As another instance, if an employee that has reserved a space has not entered the space within 10 minutes of the reserved time, server 12 may generate a screen shot 1130 as in FIG. 55 notifying the employee via text 1132 that the space is being released unless some affirmative step is performed to reclaim the space, ¶ 0245).
As per claim 8, Poel et al disclose logging meeting room historic usage patterns for each meeting room and users, and wherein each wait policy is a function of such 
As per claim 9, Poel et al disclose the indication of users present in a meeting room at a current time is received from a communal device in each room (i.e., In still other embodiments it is contemplated that other data collector devices may be used in the above described system such as, for instance, space or room cameras (see 9 in FIG. 1) for collecting information useable to drive processes described above. For instance, a Kinnect camera as sold by Microsoft or other camera device 9 may be able to obtain images of a space useable to detect occupancy, number of persons in a space, locations and juxtapositions of affordances, etc., for driving resource locating, notifications and scheduling, ¶ 0256).
Claims 21-28 are rejected based upon the same rationale as the rejection of claims 1-8, respectively, since they are the computing device claims corresponding to the method claims.
Claims 29-31 are rejected based upon the same rationale as the rejection of claims 1-3, respectively, since they are the machine readable storage device claims corresponding to the method claims.

Response to Arguments
 	In the Remarks, Applicant argues Applicants concede that to their knowledge, the Poel patent has not been adjudicated. However, Applicants respectfully submit that it is instructive that the Patent Office has considered the similar subject matter of Poel to be subject matter eligible. Moreover, Applicants respectfully submit that the Examiner has come forth with no prior case wherein a court has held that managing meeting spaces is a form of organizing a human activity. 
Once again, the claims recite "releasing the meeting room to permit the meeting room to be booked upon expiration of a time specified in the first wait policy." The releasing of a meeting room does not organize any human activity. While the presence and/or absence of a human is considered (i.e., involved) in determining if the meeting room is released, the claim is not directed to any such organization of a human activity. As the Federal Circuit has stated, essentially every patent eligible claim involves a law of nature or a natural phenomenon. The question is therefore what are the claims directed to, not what do the claims involve. Enfish LLC v. Microsoft Corporation, 822 F.3d 1327, 1335 (Fed. Cir. 2016) ("The "directed to" inquiry, therefore, cannot simply ask whether the claims involve a patent-ineligible concept, because essentially every routinely patent-eligible claim involving physical products and actions involves a law of nature and/or natural phenomenon  after all, they take place in the physical world.") (emphasis in original). 
Applicants respectfully submit that it is the claims, not the specification, that determines to what the invention is directed. More importantly, as noted in the previous paragraph, while the claims involve a person's presence in a meeting room, 
Under step 2A of the analysis, the claimed invention is directed to an abstract idea without significantly more. The claims recite meeting room release, including receiving, obtaining, comparing, applying and releasing steps.  
The limitations of receiving, obtaining, comparing, applying and releasing, are a process that, under its broadest reasonable interpretation, covers organizing human activity concepts, but for the recitation of generic computer components.
Specifically, the claim elements recite receiving an indication of a user being present in a booked meeting room at a current time; responsive to a user being present in the meeting room, obtaining user identification information corresponding to the user being present in the meeting room; obtaining a schedule for the meeting room identifying users invited to attend a meeting during a current time period; comparing the identifications of the detected users to the invited users to determine if an invited user is in the meeting room; applying a first wait policy responsive to no invited user being in the meeting room; and responsive to successful application of 
That is, other than reciting a computer and a booking system, the claim limitations merely cover managing interactions between people, thus falling within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
As discussed in paragraph 0001 of Applicant’s specification, “As office space per person in many office settings has been increasing, it is becoming increasingly difficult to find available collaboration space. People may waste important time in searching for a room or other collaboration space to use for a meeting or work group.”
“Many office environments rely on a network based room booking system in which users check room availability through a calendaring database (e.g. Exchange server). To determine whether a respective room has been booked, users utilize Outlook or some other booking tool (e.g. SteelCase Room Wizard) to complete the booking.” (¶ 0014 of Applicant’s specification).
“Office environment 100 includes one or more collaboration rooms, such as meeting rooms 110, 115, and 120 available for reserving for collaboration by people in the office environment 100. The office environment 100 is shown as a single level environment for ease of illustration, but may be representative of multiple level buildings and multiple buildings on a campus or even remote location that are available for use by people associated with the office environment 100.” (¶ 0017 of Applicant’s specification).
“In one example view of office space 100, corresponding to a specific time, say 10:05AM, locations of people 125 are shown by small circles. Meeting room 110 is shown with three people in the room. Meeting room 115 is shown with two people in the room, and meeting room 120 is shown with no people in the room. People are also shown throughout the office environment 100 at various locations outside of the meeting rooms.” (¶ 0018 of Applicant’s specification).
As a result, and contrary to Applicant’s assertion, the specification, inventive concept, and claim language is indeed directed towards managing interactions between people, and is thus directed to an abstract idea.

Applicant also argues no mention is made of a "booked meeting room" in either FIG. 1, paragraph [0085], or paragraph [0091] of Poel. The Examiner respectfully disagrees. 
Poel et al disclose receiving an indication of a user being present in a booked meeting room at a current time (i.e., FIG. 1 indicates real time locations of various resources in at least some of the subspaces including enterprise employees 15, ¶ 0085, wherein An image of a facility map (e.g., a resource representation) is presented in field 159 which shows the location of device 60 at 166 on a graphical top plan view map of at least a portion of a facility in which the employee using device 60 is located along with the current locations of other employees within the facility subspace associated with the map to help a device 60 user locate other the actual distance between the device 60 user and the conference space. For instance, a “Bay Conference Room” indicator is presented at 514 at approximately the 10 meter scale location to indicate that the Bay conference room is approximately 10 meters from the current location of the device 60 user, a “SF North Enclave A” indicator is presented at 520 at approximately the 30 meter scale location to indicate that the SF North Enclave A is 30 meters from the current location of the device 60 user, and so on, ¶ 0181. A status indicator is provided just below each of the conference room indicators to indicate a current status of the conference room. For example, see indicator 515 below the Bay conference room indicator 514 that indicates that the current status of the Bay room is “booked/occupied” and the indicator 521 associated with the SF North Enclave A indicator 520 indicating that that conference room is also “booked/unoccupied”, ¶ 0182).
Regarding the claim limitation "responsive to a user being present in the meeting room, obtaining user identification information corresponding to the user being present in the meeting room." The Examiner cites FIG. 2 and paragraph [0117] of Poel as disclosing these features. Applicants respectfully disagree. Paragraph [0117] only relates to using an employee's portable computing device or an electronic badge to track the location of the employee within a facility. No mention is 
Poel et al disclose responsive to a user being present in the meeting room, obtaining user identification information corresponding to the user being present in the meeting room (i.e., FIG. 2, each employee may be issued an exemplary electronic identification badge 61 that stores a unique employee identification number in a badge memory and that includes a transmitter 63 that transmits the identifier to data collector devices located within the enterprise facilities, ¶ 0117, wherein including employee designations, the resource column 510 also indicates other resources like conference spaces by name where each conference space name is provided at a location along the scale 506 that corresponds to the actual distance between the device 60 user and the conference space. For instance, a “Bay Conference Room” indicator is presented at 514 at approximately the 10 meter scale location to indicate that the Bay conference room is approximately 10 meters from the current location of the device 60 user, a “SF North Enclave A” indicator is presented at 520 at approximately the 30 meter scale location to indicate that the SF North Enclave A is 30 meters from the current location of the device 60 user, and so on, ¶ 0181. A status indicator is provided just below each of the conference room indicators to indicate a current status of the conference room. For example, see indicator 515 below the Bay conference room indicator 514 that indicates that the current status of the Bay room is “booked/occupied” and the indicator 521 associated with the SF North Enclave A indicator 520 indicating that that conference room is also “booked/unoccupied”, ¶ 0182);

Poel et al disclose obtaining a schedule for the meeting room from a booking system identifying users invited to attend a meeting during a current time period (i.e., where Jill has a scheduled meeting in 45 minutes (e.g., a meeting on an electronic schedule) and is travelling toward a conference room that is 30 minutes away (sensed real time conditions), server 12 may be programmed to detect that Jill is busy and should not be disturbed, ¶ 0151. In particular, the view shows a facility map and indicates a sequence of scheduled activities (e.g., meetings, personal reserved time, etc.) at specific locations within the facility at 424, 426, 428, 430 and 432 that are sequentially labeled “1”, “2”, “3”, “4” and “5”, respectively, to indicate the sequence in which and location at which the activities are scheduled to occur. For instance, when the fourth activity icon 430 is selected, information about a meeting associated with the icon 430 may be presented in a pop up window 436, ¶ 0174);

Poel et al disclose applying a first wait policy responsive to no invited user being in the meeting room (i.e., As still one other instance, when a conference room becomes unexpectedly available because a meeting therein ends early, the status of the room may change from occupied to unoccupied or even available, ¶ 0196, wherein where an employee has booked a conference space for a specific time period but has not entered the booked space within some threshold period prior to the booked period, server 12 may generate screen shot 1120 in FIG. 54 including text message 1122 indicating that the employee has the space (e.g., conference and may allow the employee to confirm a need to maintain the booking or to release the booking, ¶ 0245); and 
responsive to successful application of the first wait policy, releasing the meeting room to permit the meeting room to be booked upon expiration of a time specified in the first wait policy (i.e., As still one other instance, when a conference room becomes unexpectedly available because a meeting therein ends early, the status of the room may change from occupied to unoccupied or even available, ¶ 0196, wherein where an employee has booked a conference space for a specific time period but has not entered the booked space within some threshold period prior to the booked period, server 12 may generate screen shot 1120 in FIG. 54 including text message 1122 indicating that the employee has the space (e.g., conference room 1) booked in 5 minutes and may allow the employee to confirm a need to maintain the booking or to release the booking, ¶ 0245).

Conclusion
 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE D BOYCE whose telephone number is (571)272-6726. The examiner can normally be reached M-F 10a-6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE D BOYCE/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        December 30, 2021